___________

                            No. 95-3134
                            ___________


Sam Carl Wainwright,            *
                                *
          Appellant,            *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   Western District of Arkansas.
United States of America,       *
                                *         [UNPUBLISHED]
          Appellee.             *

                            ___________

                  Submitted:   February 7, 1996

                       Filed: February 9, 1996
                            ___________

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     Sam Carl Wainwright appeals the District Court's1 order
denying his second 28 U.S.C. § 2255 (1994) motion as an abuse of
the writ. Having reviewed the record and the parties' briefs, we
conclude that no error of law appears. Accordingly, we affirm the
judgment of the District Court. See 8th Cir. R. 47B.




     1
      The Honorable H. Franklin Waters, Chief Judge, United
States District Court for the Western District of Arkansas,
adopting the report and recommendation of the Honorable Bobby E.
Shepherd, United States Magistrate Judge for the Western District
of Arkansas.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-